COURT OF APPEALS OF VIRGINIA


Present: Chief Judge Fitzpatrick, Judges Bumgardner and Frank
Argued at Salem, Virginia


JAMES DOUGLAS GARDNER
                                                               MEMORANDUM OPINION* BY
v.     Record No. 0468-04-3                                     JUDGE ROBERT P. FRANK
                                                                   JANUARY 11, 2005
SHEILA JEANES GARDNER


                   FROM THE CIRCUIT COURT OF WASHINGTON COUNTY
                               Charles B. Flannagan, II, Judge

                 Michael A. Bragg (Bragg Law, PLC, on briefs), for appellant.

                 Ralph M. Dillow, Jr. (Dillow & Esposito, on brief), for appellee.


       James Douglas Gardner, appellant/husband, appeals the trial court’s equitable distribution

award contending the trial court erred in (1) making an award to appellee/wife; (2) the valuation

of his medical practice; (3) finding his pension from his medical practice was marital property;

and (4) considering the accounts receivable from the medical practice separate from the

valuation of the practice. For the reasons stated, we affirm in part and reverse in part.

                                          BACKGROUND

       The parties were married on August 12, 1989 and separated on June 26, 1994. Husband

practiced medicine in Abingdon, Virginia through a professional corporation, Abingdon

Pediatrics, P.C. Abingdon Pediatrics received articles of incorporation in 1992, with husband

being the sole stockholder. He ceased practicing medicine with Abingdon Pediatrics in

November 1996, but the corporation remained chartered although it had ceased seeing patients.



       *
           Pursuant to Code § 17.1-413, this opinion is not designated for publication.
The corporation had income for part of 1992, all of 1993, and part of 1994 when the parties

separated.

       Appellant presented the testimony of Robert N. Pulliam, C.P.A., A.B.V., who is

accredited in business valuation. He has valued 200 to 250 businesses, of which 25 to 50 were

professional practices. Pulliam valued the corporation at $27,000 using a net asset value

analysis. He took the assets, cash, value of equipment and accounts receivable and subtracted

the liabilities of the corporation. Pulliam rejected an excess earnings analysis, which is “based

on how much income is generated over and above a fair return on assets.” The “excess” return is

used in determining the goodwill portion of a practice’s value. Pulliam concluded there were

“no excess earnings with which to capitalize and therefore implies that there was no goodwill

within the practice.” He concluded the practice had no value under this method of valuation.

       Pulliam also addressed the “direct market data method,” arriving at a value of $13,000.

This approach “values practices based on what similar types of practices have sold for in the

market.” Pulliam opined that, based on this practice’s “high overhead, low compensation, doctor

turnover, longer than normal hours,” the value of the practice should be twenty five percent of

the annualized revenues, less debt.

       Husband had employed Thomas H. Hicok,1 a C.P.A., to estimate the fair market value of

the practice as of December 31, 1994, for the purpose of a possible sale. Using the

Capitalization of Excess Earnings Method and the I.R.S. Formula Method, Hicok opined the fair

market value to be $195,016, excluding “trade accounts receivable and [a] note payable [to]

NationsBank.” Hicok found there were excess earnings and “going concern value” and set a fair

market value of $159,152 under the capitalization of excess earnings method. Under the I.R.S.


       1
         Hicok did not testify, but his report was introduced without objection. Appellant now
argues the trial court should have rejected the report.

                                               -2-
formula method, he found a greater goodwill value of excess earnings and arrived at a fair

market value of $230,879.

        Pulliam testified that Hicok’s valuation was incorrect in that it was simply a “negotiating

tool” and that it contained many accounting errors. For reasons stated in this opinion, we will

not detail these issues.

        The trial court issued a letter opinion dated January 23, 2003, in which the court assigned

values to a number of assets, including $125,000 for the practice and $33,784 for the pension.

The trial court found each of these assets was marital property.

        The trial court awarded wife a monetary sum of $30,000. In the letter opinion, the court

concluded: “upon consideration of the evidence presented and the factors set forth in § 20-107.3

et seq. of the Code of Virginia, I conclude as follows:

                In making this award, I have specifically considered the testimony
                relative to the valuations of Abingdon Pediatrics, the accounts
                receivable, the corporate debt to Highlands Union Bank, the
                advancement of $20,000.00 to Sheila Gardner, and the testimony
                that Dr. Gardner reimbursed Abingdon Pediatrics the sum of
                $50,000.00 in December, 1994. This award includes any interest
                Mrs. Gardner may have in the proceeds from the sale of the marital
                home and Dr. Gardner may direct that any escrowed funds be used
                in satisfaction of this award.

                                           ANALYSIS

                           I. VALUATION OF MEDICAL PRACTICE

        Husband contends the trial court erred in awarding wife $30,000 because the award was

based upon an erroneous valuation of the medical practice. He also challenges the award

because the trial court considered the practice’s accounts receivable in arriving at the award.

Husband contends the accounts receivable is a component in the valuation of the practice and

should not again be considered in the monetary award. Essentially, he argues those receivables

were “double counted.”


                                                -3-
       We first address the valuation of the practice. Mr. Pulliam valued the practice at

$27,000. Mr. Hicok determined the value to be $195,016. The trial court determined the value

to be $125,000, within the parameters of the conflicting testimony of the experts.

       Much of husband’s valuation argument addresses the credibility of Hicok and the weight

to be afforded that testimony. “Conflicting expert opinions constitute a question of fact.” Frazer

v. Frazer, 23 Va. App. 358, 366, 477 S.E.2d 290, 293 (1996) (quoting McCaskey v. Patrick

Henry Hospital, 225 Va. 413, 415, 304 S.E.2d 1, 5 (1983)). The trial court’s “province alone, as

the finder of fact, [is] to assess the credibility of the witnesses and the probative value to be

given their testimony.” Richardson v. Richardson, 242 Va. 242, 246, 409 S.E.2d 148, 151

(1991). Additionally, the trial court, as fact finder, “‘has a right to weigh the testimony of all the

witnesses, experts and otherwise.’” Bell Atlantic Network Servs. v. Virginia Employment

Comm’n, 16 Va. App. 741, 746, 433 S.E.2d 30, 33 (1993) (quoting Pepsi-Cola Bottling Co. v.

McCullers, 189 Va. 89, 99, 52 S.E.2d 257, 261 (1949)). In determining the value of marital

property, “‘the fact finder is not required to accept as conclusive the opinion of an expert.’”

Stratton v. Stratton, 16 Va. App. 878, 883, 433 S.E.2d 920, 923 (1993) (quoting Lassen v.

Lassen, 8 Va. App. 502, 507, 383 S.E.2d 471, 474 (1989)).

       Pulliam valued the practice based on a net asset value analysis, excluding any

income-based analysis. Pulliam testified there were no “excess earnings” because “the practice

reports losses in every year.” He concluded there was no goodwill within the practice. “This

makes sense given that the practice was new and did not have an operating history or significant

time in existence in order to buildup any goodwill value.”

       Hicok disagreed. His valuation was premised on “excess earnings,” concluding the

practice had a goodwill value. We must note that his valuation was the fair market value for the

purpose of a possible sale of the practice to a third party.

                                                 -4-
       It is clear that the trial court did not accept either expert’s valuation, but did not explain

the basis for the $125,000 valuation. Thus, we must examine the record to determine if the

evidence supports the court’s finding.

       Code § 20-107.3(A) directs that the trial court value all property of the parties, but it does

not define the term “value” for equitable distribution purposes. See Howell v. Howell, 31

Va. App. 332, 338, 523 S.E.2d 514, 517 (2000) (“The meaning of the term, ‘value,’ depends on

what is being valued, who is interested, and why it is being valued.”). In Bosserman v.

Bosserman, 9 Va. App. 1, 384 S.E.2d 104 (1989), we defined “value” for equitable distribution

purposes. “Trial courts valuing marital property for the purpose of making a monetary award

must determine from the evidence that value which represents the property’s intrinsic worth to

the parties.” Id. at 6, 384 S.E.2d at 107.

       Because intrinsic value must depend on the facts of the case, we give great weight to the

findings of the trial court. Howell, 31 Va. App. at 339, 523 S.E.2d at 517. “We affirm if the

evidence supports the findings and if the trial court finds a reasonable evaluation based on

proven methodology and on the application of it to the particular facts of the case.” Id. (citation

omitted). The “value of property is an issue of fact, not of law.” Id. at 340, 523 S.E.2d at 518.

We will not disturb a trial court’s finding of the value of an asset unless the finding is plainly

wrong or unsupported by the evidence. Rowe v. Rowe, 24 Va. App. 123, 140, 480 S.E.2d 760,

768 (1997); Traylor v. Traylor, 19 Va. App. 761, 763-64, 454 S.E.2d 744, 746 (1995). Further,

absent clear evidence to the contrary in the record, the judgment of a trial court comes to an

appellate court with a presumption that the law was correctly applied to the facts. Yarborough v.

Commonwealth, 217 Va. 971, 978, 234 S.E.2d 286, 291 (1977).

       In Bosserman we noted that “valuation based upon the corporation’s net assets has gained

wide acceptance in cases where the corporation is a real estate holding company . . . .”

                                                 -5-
Bosserman, 9 Va. App. at 8, 384 S.E.2d at 109. Bosserman further opined, “[g]enerally, greater

weight will be given to earnings factors for those companies that sell products or services . . . .”

Id. at 9, 384 S.E.2d at 109. Here, the medical practice provides services and is not a real estate

holding company. We cannot say, as a matter of law, that the trial court erred in rejecting a “net

asset” valuation.

       Equally, we cannot say that the trial court erred in not accepting Hicok’s valuation. That

evaluation was performed to determine fair market value for a potential sale. More importantly,

Hicok’s excess earnings approach ignored the fact that the practice had not been paying rent to

husband’s father. According to Pulliam, this debt was not reflected in the financial statements of

the practice. The unpaid rent was $65,000. Pulliam further testified Hicok did not adjust the

earnings to reflect the debt.

       In Traylor, we upheld the trial court’s valuation which was an amount between the high

and low of experts’ conflicting testimony of gross value. A trial judge may select a value within

the range of conflicting expert opinions. In Zipf v. Zipf, 8 Va. App. 387, 395, 382 S.E.2d 263,

268 (1989), we concluded:

               The trial judge did not adopt the thirty percent discount for lack of
               marketability but did apply the seventeen percent discount from
               the formula price in arriving at the dollar value of the shares
               subject to equitable distribution. We conclude that in choosing a
               figure somewhere between the ceiling price of $800,000 and the
               lowest estimate provided by the husband’s expert of $423,500 the
               trial judge appropriately balanced the risks and probabilities
               accompanying such a potential transaction.

       Once the trial court determines valuation, the decision whether to make a monetary award

and the amount of the award is governed by the rights and equities of the parties and the factors

designated in Code § 20-107.3(E). Artis v. Artis, 4 Va. App. 132, 136, 354 S.E.2d 812, 814

(1987). The award will not be disturbed on appeal unless plainly wrong or without evidence to

support it. Frye v. Spotte, 4 Va. App. 530, 537, 359 S.E.2d 315, 319-20 (1987).
                                                -6-
        Here, the trial court had credible evidence of value to support its valuation of $125,000.

That amount was within the range of values expressed by conflicting expert testimony.

                                            II. PENSION

        The trial court included appellant’s pension as marital property at a value of $33,784.

The corporation established and funded a 401(K) pension plan in September of 1995. The

parties separated on June 26, 1994.

        Appellant received a total of $33,784 in 1996 as a refund of the retirement account

established in 1995, after the parties’ separation. Appellant contends the trial court erred in

classifying the $33,784 as marital property. At oral argument, appellee conceded the trial court

erred, but contended the error is harmless.

        Our determination of whether the error is harmless is guided by familiar principles.

Non-constitutional error “is harmless ‘[w]hen it plainly appears from the record and the evidence

given at the trial that the parties have had a fair trial on the merits and substantial justice has been

reached.’” Lavinder v. Commonwealth, 12 Va. App. 1003, 1005, 407 S.E.2d 910, 911 (1991)

(en banc) (quoting Code § 8.01-678) (emphasis added in Lavinder). To determine whether an

error is harmless, the Court “must review the record and the evidence and evaluate the effect the

error may have had on how the finder of fact resolved the contested issues.” Id. at 1007, 407

S.E.2d at 912.

        The pension comprised nearly ten percent of the marital assets as determined by the trial

court. Applying the standard articulated in Lavinder, we cannot say that including this item in

the division of marital property did not affect the trial court’s determination of the marital award.

We remand to the trial court for a redetermination of the equitable distribution award consistent

with this opinion.




                                                 -7-
                                 III. ACCOUNTS RECEIVABLE

       Finally, appellant maintains the trial court erred in considering the corporation’s accounts

receivable as marital property when the same amount was factored in the valuation of the

practice. In awarding a monetary sum of $30,000, the trial court specifically considered a

number of factors, including accounts receivable. However, the trial court did not list the

accounts receivable as marital property on the “Distribution of Property” exhibit attached to the

January 23, 2003 letter opinion. Appellee concedes the trial court erred, but contends the error is

harmless.

       For the reasons stated above, we conclude the error was not harmless, particularly since

the accounts receivable constituted thirty-one percent of the marital estate. From the record, we

cannot determine the impact of the misclassification on the equitable distribution award. We

remand to the trial court for a redetermination of the equitable distribution award consistent with

this opinion.

                                    IV. DEFAULTED ISSUES

       Appellant raises two additional issues that are defaulted and will not be addressed.

Appellant contends the trial court failed to consider each statutory factor under Code

§ 20-107.3(E). In its letter opinion, the trial court noted that it considered “the evidence

presented and the factors set forth in Code § 20-107.3 . . . .” However, this issue was not one of

the issues presented to the Court for review. Thus, under Rule 5A:20(c), we decline to consider

this issue. See Clements v. Riverside Walter Reed Hosp., 40 Va. App. 214, 228 n.9, 578 S.E.2d

814, 820 n.9 (2003).

       Appellant argues the trial court erred in classifying a distribution of $65,000 made by the

practice to appellant as marital property. Again, this issue was not among the questions




                                                -8-
presented. Further, in support of his position, appellant simply made a conclusionary statement

that this classification was error. He cites no cases, and makes no argument.

       Rule 5A:20 requires appellants to brief the “principles of law, the argument, and the

authorities relating to each question presented.” Questions “unsupported by argument, authority,

or citations to the record do not merit appellate consideration.” Buchanan v. Buchanan, 14

Va. App. 53, 56, 415 S.E.2d 237, 239 (1992).

                                         CONCLUSION

       For the foregoing reasons, we find the trial court did not err in valuing Abingdon

Pediatrics. The trial court erred in classifying the pension as marital property and in considering

the value of the accounts receivable in determining the marital award. We remand to the trial

court for a redetermination of the equitable distribution award consistent with this opinion.

                                                                                 Affirmed, in part,
                                                                                  reversed, in part
                                                                                    and remanded.




                                               -9-